Citation Nr: 0926677	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
September 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The claims folder in currently 
under the jurisdiction of the Los Angeles, California, RO.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, bilateral knee disability, and 
back disability are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-
connected disability pension benefits have not been met.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.2, 
3.3 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The Board has considered whether 
further development of this claim is warranted under the 
Veterans Claims Assistance Act (VCAA) or previously existing 
law.  However, as will be further discussed below, this claim 
is being denied as a matter of law; therefore, no further 
development under the VCAA or previously existing law is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).

Nonservice-connected Disability Pension Benefits

Basic eligibility for pension benefits exists when a veteran 
has active service of 90 days or more during a period of war; 
has active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; has active service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or has active service for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3.

In this case, the pertinent facts are not in dispute.  The 
Veteran seeks entitlement to nonservice-connected disability 
pension benefits.  The Veteran's Form DD-214 shows that he 
served on active duty from February 2, 1976, to September 10, 
1976.

For VA pension purposes, the periods of war are defined at 38 
C.F.R. § 3.2.  According to 38 C.F.R. § 3.2, the Vietnam Era 
is defined as the period consisting of February 28, 1961, 
through May 7, 1975, inclusive, and the Persian Gulf War 
began on August 2, 1990.  Thus, the Veteran's active military 
service occurred between two periods of war: the Vietnam Era 
which ended on May 7, 1975, and the Persian Gulf War, which 
began on August 2, 1990.  See 38 C.F.R. § 3.2(f), (i).

As the Veteran is not shown to have served on active duty 
during a period of war as defined by 38 C.F.R. § 3.2, the 
basic requirements for entitlement to nonservice-connected 
disability pension benefits have not been met and his claim 
must be denied.  The Court has held that in cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement for nonservice-connected disability pension 
benefits is denied.


REMAND

The Veteran contends that he injured his knees and back in a 
motorcycle accident in service.  He also contends that he has 
an acquired psychiatric disorder that was first manifested 
during service and led to his early discharge after only 
seven months of active duty.

The service treatment records note that in August 1976 the 
Veteran reported locking and pain of the right knee following 
a motorcycle accident.  X-ray of the right knee was within 
normal limits.  There was no tenderness of the knee and range 
of motion was full.  The separation examination noted normal 
spine, lower extremities, and psychiatric examinations.  

A personnel record dated in September 1976 noted the Veteran 
was not recommended for reenlistment due to unsuitability, 
apathy, defective attitudes, and inability to expend effort 
effectively.  

The Veteran is competent to testify as to the symptoms he 
experiences, and he has reported that his knee and back were 
injured in service and have been continuously symptomatic 
since then.  He also has reported that he was "mentally 
ill" during service.  The evidence contains current 
references to knee and back disabilities as well as multiple 
diagnoses of psychiatric disorders.  Therefore, the Board 
finds that VA examinations are warranted in order to clarify 
the etiology of the Veteran's knee, back, and psychiatric 
conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370, 375 (2002).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of any 
current low back, and/or left or right 
knee disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should conduct a thorough 
examination of the Veteran's back and both 
knees and provide a diagnosis for any 
pathology found.  Based on the examination 
and review of the record, the examiner 
must answer the following question:

a) Is it at least as likely as not (50 
percent or more probability) that any 
currently diagnosed back and/or left or 
right knee disability began during active 
service or is causally linked to any 
incident of active duty?

The examiner is requested to provide a 
rationale for any opinion provided.

2.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining the current nature and likely 
etiology of any current psychiatric 
disorder.  The claims folder should be 
made available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that any currently diagnosed 
psychiatric disorder is related to his 
active military service.  The examiner 
should also comment as to the approximate 
date of onset of any currently diagnosed 
psychiatric disorder.  

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale. 

3.  Thereafter, readjudicate the issues on 
appeal.  If a claim remains denied, the RO 
should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


